DETAILED ACTION
This Office Action is in response to the communication(s) filed on 11/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regards to arguments to the prior art of record not disclosing a dome-shaped distal end wall that extends across an opening in the cylinder head, the examiner would like to respectfully disagree. Schaefer discloses a dome-shaped distal end that extends across an opening in the cylinder head in specifically fig. 2, but see also fig. 1. It is noted that “dome shaped” is not the same as “perfectly hemispherical shape”. A “dome shape” is not required to have a uniform radius, thus a dome shape may have a flat top and still be considered as a dome shape. Furthermore with regards to the new amendments, it is further noted that the “dome shape” of Schaefer discloses the “convex” feature being claimed (a dome shape is convex in nature).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (EP3391484A1).
Regarding claim 1, Schaefer discloses an apparatus (figs. 1, 2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine, the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1,2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14)(figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and at least one nozzle (38) in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall (at first end 39) at the second end of the body, the dome-shaped distal end wall is convexly curved towards and extends across an opening in the cylinder head to which the combustion pre-chamber device is engaged (figs. 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP3391484A1), in view of Regueiro (US 2003/0213461 A1).
Regarding claim 2, see rejection of claim 16 below.
Regarding claims 3 and 18, Schaefer and Regueiro discloses the claimed invention except for a ratio of a swirl flow component to an axial flow component of the swirl and axial nozzles ranges from 1.55-1.85. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of a swirl flow component to an axial flow component of the swirl and axial nozzles ranges from 1.55-1.85 in order to improve mixing and combustion stability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4, 6, and 19, Schaefer and Regueiro discloses the claimed invention except for a ratio of volume of the pre-chamber to a cross sectional area of the nozzle ranges from 130mm to 150mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio of volume of the pre-chamber to a cross sectional area of the nozzle ranges from 130mm to 150mm in order to improve mixing and combustion stability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Schaefer discloses the invention above and further discloses wherein the dome-shaped distal end wall extends at least partially into a combustion chamber of a cylinder of the internal combustion engine with the body engaged to the cylinder head (figs. 1, 2).
Schaefer does not explicitly disclose, wherein the at least one nozzle includes a first swirl nozzle that extends along a longitudinal axis of the body and a second swirl nozzle that is obliquely oriented to the longitudinal axis.
Regueiro discloses a pre-chamber device for an internal combustion engine having a swirl nozzle (the flow through the passage 36 induced air-swirl within the pre-chamber 30 see at least paragraph 0041, fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the swirl nozzle of Regueiro in order to create a turbulent flow inside the pre-chamber to improve the mixing of air and fuel (paragraph 0021 of Regueiro).
For clarity, Schaefer as modified by Regueiro discloses wherein the at least one nozzle includes a first swirl nozzle that extends along a longitudinal axis of the body and a second swirl nozzle that is obliquely oriented to the longitudinal axis (see at least fig. 2-6 of Regueiro).
Regarding claims 7 and 20, Schaefer as modified by Regueiro further discloses wherein each of the at least one axial nozzle and the at least one swirl nozzle extend through the convexly curved dome-shaped distal end wall (see at least fig. 3-8 of Regueiro).
Regarding claim 16, Schaefer discloses an apparatus (figs. 1,2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine (fig. 1), the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1, 2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14) (figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and including an axial nozzle (38) that extends along a longitudinal axis of the body, wherein a dome-shaped distal end wall is convexly curved towards and extends across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged (see at least fig. 1, 2).
Schaefer does not explicitly discloses a swirl nozzle.
Regueiro discloses a pre-chamber device for an internal combustion engine having a swirl nozzle (the flow through the passage 36 induced air-swirl within the pre-chamber 30 see at least paragraph 0041, fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the swirl nozzle of Regueiro in order to create a turbulent flow inside the pre-chamber to improve the mixing of air and fuel (paragraph 0021 of Regueiro).
For clarity, Schaefer as modified by Regueiro discloses a swirl nozzle that is obliquely oriented to the longitudinal axis, wherein the axial and the swirl nozzles are in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall at the second end of the body.
Regarding claim 17, Schaefer as modified by Regueiro further discloses wherein wherein the dome-shaped distal end wall extends at least partially into a combustion chamber of a cylinder of the internal combustion engine with the body engaged to the cylinder head (figs. 1, 2 of Schaefer).
Claims 8, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP3391484A1) in view of Trinkel (US 9732664 B2).
Regarding claim 8, see rejection of claim 21 below.
Regarding claims 9 and 22, Schaefer as modified by Trinkel further discloses wherein the electrodes of the spark plug are located at a proximal end of the tapered portion of the volume of the combustion pre-chamber (see at least fig. 2 of Trinkel).
Regarding claim 21, Schaefer discloses an apparatus (figs. 1, 2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine (fig. 1), the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1, 2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14) (figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and at least one nozzle (38) in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall (at first end 39) at the second end of the body, wherein the dome-shaped distal end wall is convexly curved to extend across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged (see at least fig. 1, 2).
Schaefer does not explicitly disclose wherein the combustion pre-chamber includes a volume with a distal cylindrical portion that extends proximally from the dome-shaped distal end wall and a tapered portion that widens proximally and extends from the distal cylindrical portion toward the spark plug.
Trinkel discloses an internal combustion engine having a pre-chamber device wherein the pre-chamber includes a volume with a distal cylindrical portion that extends proximally from the dome-shaped distal end wall and a tapered portion that widens proximally and extends from the distal cylindrical portion toward the spark plug (fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the teachings of Trinkel in order to increase the fuel and air mixture going towards the spark plug to improve/promote combustion stability and reduce pollutants generated from the internal combustion engine.
Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP3391484A1) in view of Anderson (US 5533476).
Regarding claim 10, see rejection of claim 23 below.
Regarding claims 11 and 24, Schaefer as modified by Anderson further discloses wherein the cylindrical portion of the combustion pre-chamber device is in contact with the maximum length of the opening of the cylinder head between the seal and the distal wall (see at least fig. 2, 3 of Anderson).
Regarding claim 23, Schaefer discloses an apparatus (figs. 1, 2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine (fig. 1), the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1, 2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14)(figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and at least one nozzle (38) in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall (first end 39) at the second end of the body, wherein the dome-shaped distal end wall is convexly curved to extend across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged.
Schaefer does not explicitly discloses wherein the outer surface of the body of the combustion pre- chamber device includes a cylindrical portion extending proximally from the dome-shaped distal end wall that engages the opening of the cylinder head, the body of the combustion pre-chamber device further including a flange at a proximal end of the cylindrical portion, wherein the opening of the cylinder head includes a length from a distal wall facing the combustion chamber to a seal that is engaged by the flange of the combustion pre-chamber device, wherein the cylindrical portion of the combustion pre-chamber device is in contact with the entire length of the opening of the cylinder head between the seal and the distal wall. And wherein the dome-shaped distal end wall is convexly curved to extend across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged (see at least fig. 1, 2) .
Anderson discloses wherein the wherein the outer surface of the body of the combustion pre- chamber device includes a cylindrical portion (fig. 3 (nozzle 36)) that engages the opening of the cylinder head (fig. 2 shows nozzle 36 engages threaded hole 14 of cylinder head 10), the body of the combustion pre-chamber device further including a flange at a proximal end of the cylindrical portion (fig. 3, seal receiving groove 56), wherein the opening of the cylinder head includes a length from a distal wall facing the combustion chamber to a seal that is engaged by the flange of the combustion pre-chamber device (figs. 2, 3), wherein the cylindrical portion of the combustion pre-chamber device is in contact with the entire length of the opening of the cylinder head between the seal and the distal wall (figs. 2, 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the teachings of Anderson in order to seal the pre-combustion chamber and thereby facilitate cooling by the cylinder head cooling jacketing (column 1, lines 24-30). 
Claims 12, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP3391484A1) in view of LaPointe et al. (US 2011/0146618 A1).
Regarding claim 12, see rejection of claim 25 below.
Regarding claims 13 and 26, Schaefer as modified by LaPointe further discloses wherein the cylindrical neck defines a cooling channel around the body of the combustion re-chamber device (see at least fig. 5 of LaPointe).
Regarding claim 25, Schaefer discloses an apparatus (figs. 1, 2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine (fig. 1), the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1, 2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14)(figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and at least one nozzle (38) in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall (at first end 39) at the second end of the body, wherein the dome-shaped distal end wall is convexly curved to span across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged (see at least fig. 1, 2), wherein the outer surface of the body of the combustion pre- chamber device defines a cylindrical neck extending along the engagement of the spark plug with the inner passage of the body (figs. 1, 2), and includes a constant thickness along a part of the inner passage that is engaged to the spark plug (14)(figs. 1, 2).
Schaefer does not explicitly discloses wherein the cylindrical neck is in communication with a coolant passage of the cylinder head.
LaPointe discloses an internal combustion engine having a pre-chamber device wherein the cylindrical neck is in communication with a coolant passage (108) of the cylinder head (104) (fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the cylindrical neck in communication with a coolant passage of the cylinder head as disclosed in LaPointe in order to cool the cylinder head and the pre-chamber device (see at least paragraph 0028 of LaPointe).
Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (EP3391484A1) in view of CN 106948923.
Regarding claim 14, see rejection to claim 27 below.
Regarding claim 27, Schaefer discloses an apparatus (figs. 1, 2), comprising: a combustion pre-chamber device (fig. 2) for engaging a cylinder head (4) of an internal combustion engine (fig. 1), the combustion pre-chamber device including a body with an outer surface extending between a first proximal end and an opposite second distal end of the body (figs. 1, 2), the first end of the body including an opening to an inner passage defined by the body for receiving a spark plug (14 (figs. 1, 2), the body defining a combustion pre-chamber distally of the spark plug (14) and at least one nozzle (38) in communication with the combustion pre-chamber that opens through a dome-shaped distal end wall (at first end 39) at the second end of the body, wherein the dome-shaped distal end wall is convexly curved to span across an opening in the cylinder head to which the combustion chamber pre-chamber device is engaged.
Schaefer does not explicitly disclose an elongated adapter at least partly located in the cylinder head, wherein the adapter includes a bore for receiving the spark plug, the adapter including a distal end portion that is fixedly engaged to a proximal end portion of the body of the combustion pre-chamber device, wherein one of the distal end portion of the adapter and the proximal end portion of the body of the combustion pre-combustion chamber device is received in the other of the distal end portion of the adapter and the proximal end portion of the body of the combustion pre-chamber device.
CN 106948923 discloses an internal combustion having a pre-chamber device that is air cooled and water cooled wherein comprises an elongated adapter at least partly located in the cylinder head, wherein the adapter includes a bore for receiving the spark plug, the adapter including a distal end portion that is fixedly engaged to a proximal end portion of the body of the combustion pre-chamber device, wherein one of the distal end portion of the adapter and the proximal end portion of the body of the combustion pre-combustion chamber device is received in the other of the distal end portion of the adapter and the proximal end portion of the body of the combustion pre-chamber device (fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Schaefer to having the teachings of CN 106948923 in order to provide adequate cooling.
Allowable Subject Matter
Claims 15 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747